        Case: 1:19-cr-00037-DCN Doc #: 24 Filed: 08/14/19 1 of 9. PageID #: 88




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19CR37
                                                   )
                  Plaintiff,                       )   JUDGE DONALD C. NUGENT
                                                   )
         v.                                        )
                                                   )
 WILLIAM TAYLOR,                                   )   SENTENCING MEMORANDUM BY
                                                   )   UNITED STATES
                  Defendant.                       )


        Now comes the United States of America, by and through its counsel Justin E. Herdman,

United States Attorney for the Northern District of Ohio, and Brad J. Beeson, Assistant United

States Attorney, and submits this memorandum setting forth the Government’s position

concerning the imposition of sentence for Defendant William A. Taylor (“Taylor.”) In summary,

the Government respectfully submits: (1) Defendant’s final adjusted offense level is 13, after

acceptance; (2) the Court should not depart or vary from that final adjusted level, and (3) that the

Court should impose a sentence within the guidelines of 30-37 months of custody.

                                        BACKGROUND

        On January 16, 2019, Taylor was charged in a one-count Indictment with assault on a

federal officer in violation of 18 U.S.C. §§ 111(a)(1) and 111(b). On May 17, 2019, Taylor

pleaded guilty to Count 1 of the Indictment pursuant to a written plea notice.

   I.         Factual Background

        On October 4, 2018, Taylor, who was serving a supervised release revocation term at the

Oriana Halfway House in Cleveland, Ohio, was terminated from the re-entry program due to
       Case: 1:19-cr-00037-DCN Doc #: 24 Filed: 08/14/19 2 of 9. PageID #: 89



noncompliance. On that date, U.S. Marshal’s Task Force Officers (TFO) Ortiz and Westerfield

went to the Oriana Halfway House to arrest Taylor.

       The facility was placed on lock down, and Taylor was escorted to the lobby area by a

staff member. The TFOs gave Taylor verbal instructions to stand against the wall as they

attempted to place him into custody; however, Taylor pulled away and attempted to run through

TFO Westerfield in order to exit the facility. A physical altercation ensued that included the

officers taking Taylor to the ground in order to have better control of him. The officers

continued to advise Taylor to quit resisting; however, the altercation continued for two minutes

before officers were able to arrest Taylor. During the altercation Taylor continued to try to stand

and flee, which at one point caused a desk to flip over and land on the TFOs and Taylor as they

tussled.

       Subsequent to being arrested, Taylor spontaneously uttered that he knew he was being

arrested when the facility was placed on lock down, and he was escorted to the lobby. Taylor

also stated that while being escorted he made up his mind that he was not going back to prison,

and he would resist and fight if needed to elude being arrested.

       Pictures taken immediately after Taylor’s arrest reveal that TFO Ortiz sustained a small

laceration/burn on his left hand. Additionally, TFO Westerfield sustained bruising to the side of

his head, the back of his head, and his neck.

                     UNITED STATE’S POSITION ON SENTENCING

I.     Applicable Legal Standard

       Any sentencing determination must begin with consideration of the Sentencing

Guidelines. Although the Supreme Court has declared the Guidelines to be advisory, it has also

stated that “[a]s a matter of administration and to secure nationwide consistency, the Guidelines




                                                 2
      Case: 1:19-cr-00037-DCN Doc #: 24 Filed: 08/14/19 3 of 9. PageID #: 90



should be the starting point and the initial benchmark.” See Gall v. United States, 128 S. Ct.

586, 596 (2007). The Sixth Circuit adheres to this view, holding that sentencing determinations

should begin with a calculation of the appropriate Guidelines range. The Guidelines then serve

as an element to be considered along with the other sentencing factors set forth in 18 U.S.C.

§ 3553(a). See United States v. Collington, 461 F.3d 805, 807 (6th Cir. 2006).

       In addition to the Sentencing Guidelines, this Court must also consider the sentencing

considerations set forth in 18 U.S.C. § 3553(a). In a supervised release revocation proceeding,

the court should consider all of the § 3553(a) factors, except § 3553(a)(2)(A). See 18 US.C.

§ 3583(e). Therefore the factors to be considered include: (1) the nature and circumstances of

the offense and the history and characteristics of the defendant; (2) the need to afford adequate

deterrence to criminal conduct, and to protect the public from further crimes of the defendant; (3)

the need to provide the defendant with educational or vocational training, medical care, or other

correctional treatment in the most effective manner; (4) the guidelines and policy statements

issued by the Sentencing Commission; (5) the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct; and (6)

the need to provide restitution to any victims of the offense. See 18 U.S.C. §§ 3553(a) and

3583(e).

II.    The Sentencing Guidelines

       Taylor had plead guilty to Count 1 of the Indictment, assault on a federal officer, in

violation of 18 U.S.C. § 111(a)(1).

       The United States concurs with the Guidelines in the PSR. The base offense level is 10,

and the United States agrees with the PSR that Taylor is subject to a three-level enhancement




                                                 3
      Case: 1:19-cr-00037-DCN Doc #: 24 Filed: 08/14/19 4 of 9. PageID #: 91



under § 2A2.4(b)(1)(A) for the offense involving physical contact, as well as a two-level

enhancement because the victim sustained bodily injury under § 2A2.4(b)(2).

       The United States submits that Taylor is eligible for the two-level reduction in his offense

level for acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(a).

       A. Summary of Calculation

       The following is a summary of the Sentencing Guidelines as they apply to Taylor.

 Guidelines Reference                                                           Points     Total

 §2A2.4 - base offense level                                                    10         10

 §2A2.4(b)(1)(A) – the offense involved physical contact                        3          13

 §2A2.4(b)(2) – The victims sustained bodily injury                             2          15

 §3E1.1 - acceptance of responsibility                                          -2         13



       B. Details of Calculation

       The Sentencing Guidelines found at §2A2.4 apply to the obstructing of impeding officers.

               1. USSG §2A2.4

       Under §2A2.4 the base offense level is ten points. See USSG §2A2.4. Depending upon

the specific characteristics of the offense there are increases and decreases to the adjusted offense

level. See USSG §2A2.4(b).

               2. USSG §2A2.4(b)(1)(A)

       The Sentencing Guidelines at §2A2.4(b)(1)(A) states that “if the offense involved

physical contact” the offense level should be increased by three levels. In this matter, that

condition has been met. Video of the incident shows there was physical contact between Taylor

and Task Force Officers Ortiz and Westerfield while attempting to exit the facility and assume




                                                 4
       Case: 1:19-cr-00037-DCN Doc #: 24 Filed: 08/14/19 5 of 9. PageID #: 92



custody and transport Taylor from Oriana Halfway House. A physical altercation began when

Taylor pulled away and attempted to run through TFO Westerfield to exist the facility. This

resulted in Taylor and the TSOs ending up tussling on the floor. The conduct here involved

physical contact, resulting the three-level enhancement applying to Taylor’s sentence.

               3. USSG §2A2.4(b)(2)

        The Sentencing Guidelines at §2A2.4(b)(2) states that “if the victim sustained bodily

injury” the offense level should be increased by two levels. According to the Commentary,

Application Note 1 states the Court should use the commentary in §1B1.1 to define “bodily

injury.” According to that commentary, bodily injury is defined as “any significant injury; e.g.,

an injury that is painful and obvious, or is of a type for which medical attention ordinarily would

be sought.” U.S.S.G. § 1B1.1 application note 1(B). In this matter, that condition has been met.

        The Sixth Circuit held that striking an officer on the head, even without medical

attention, has been deemed a significant injury for purposes of the sentencing enhancement.

United States v. Perkins, 89 F.3d 303, 308 (6th Cir. 1996) (holding hitting a victim in the head

with a gun was a bodily injury under Section 1B1.1, application note 1(b)); United States v.

Person, 714 Fed.Appx. 547, 551-52 (6th Cir. 2017) (deciding a hit with the butt of a gun at the

base of the head and neck area that did not require medical attention was a bodily injury)

Similarly, TFO Westerfield was afflicted with a head injury during Taylor’s fight to elude

custody and did not seek medical attention. TFO Westerfield’s head injury may still be

considered a significant injury for purposes of the sentencing enhancement even without medical

attention.

        Slaps in the face, hyperextension in the shoulder, knee soreness, and elbow soreness have

been held to be “painful and obvious” injuries for purposes of a significant bodily injury




                                                 5
       Case: 1:19-cr-00037-DCN Doc #: 24 Filed: 08/14/19 6 of 9. PageID #: 93



enhancement. United States v. Greene, 964 F.2d 911, 912 (9th Cir.1992) (holding bodily injury

enhancement justified for teller who had been slapped in the face during robbery); United States

v. Muhammad, 948 F.2d 1449, (6th Cir. 1991) (holding an officer’s soreness in knees and elbow

for two weeks and hyperextension in shoulder as a result of being beaten and kicked was a

bodily injury). In this case, Taylor struck the TFO Officer in the head and neck after knowingly

initiating a physical altercation with the TFO Officers. The three of them wrestled to the floor

and had a desk flip on them. The bruises TFO Westerfield received should be determined painful

and obvious injury, just as slaps and soreness have been previously.

       It is not required that there be an obvious, apparent injury for there to be a “significant

injury” for purposes of sentencing under Section 1B1.1 and defining “bodily injury.” United

States v. Davenport, 30 Fed.Appx. 338, 339-40 (6th Cir. 2002) (holding that even though the

bank teller was struck and only had a headache, this was still bodily injury). The court

emphasized that “oftentimes head injuries result in injuries that are not immediately apparent

when the head is struck.” Id. at 340. Here, Task Officer Westerfield had a head and neck injury

with bruising as a result of the physical fight with Taylor during their attempt to return him to

custody. Even if he only had a headache like in Davenport, a bodily injury still exists.

       This is a “significant injury” for purposes of a sentence enhancement for a bodily injury

under Section 2.A41. Thus, the two level enhancement for the victim sustaining bodily injury

should be applied in this case.

III.   Application of § 3553(a) Factors

       A.      Nature and Circumstances of the Offense and History and Characteristics of the
               Defendant

       On October 4, 2018, Task Force Officers Ortiz and Westerfield, while assisting the

United States Department of Justice Marshals Service in the performance of its duties, went to



                                                 6
       Case: 1:19-cr-00037-DCN Doc #: 24 Filed: 08/14/19 7 of 9. PageID #: 94



Oriana Halfway House located at 1829 East 55th Street, Cleveland, Ohio, in the Northern District

of Ohio, to assume custody and transport Federal Inmate Taylor, who was being terminated from

the program. Each officer was wearing a police badge, and Task Force Officer Ortiz was wearing

a shirt that had “police” on it.

        Taylor fought and resisted Ortiz and Westerfield while attempting to exit the facility. As

a result of this altercation, Ortiz and Westerfield sustained injuries to their extremities and head

and neck area. Taylor admitted that he knew that he was being arrested when he was being

escorted to the front of the building, but he made up his mind that he was not going back to

prison and that he was going to resist and fight if he needed to so he would not be arrested.

        B.      The Need to Afford Adequate Deterrence and to Protect the Public from Further
                Crimes of the Defendant

        The proposed sentence will serve as both a specific and general deterrent. As for specific

deterrence, while in custody, and later on supervised release, Taylor will have time to reflect

upon the choices he has made, and will be reminded that his crimes were unacceptable. As for

general deterrence, the proposed sentence will place the public on notice that the United States

takes bank robberies seriously, and offenders will be prosecuted.

        C.      Educational or Vocational Training, Medical Care, or Other Correctional
                Treatment

        The Government is unaware of any evidence to support adjusting the sentence “to

provide the defendant with needed educational or vocational training, medical care, or other

correctional treatment in this matter.” See 18 U.S.C. § 3553(a)(2)(D).

        D.      Guidelines and Policy Statements Issued by the Sentencing Commission

        Section 7B1.3(f) of the Guidelines provides that “[a]ny term of imprisonment imposed

upon the revocation of probation or supervised release shall be ordered to be served




                                                  7
      Case: 1:19-cr-00037-DCN Doc #: 24 Filed: 08/14/19 8 of 9. PageID #: 95



consecutively to any sentence of imprisonment that the defendant is serving . . . .” Although it

reads as mandatory, “[t]his policy statement is not binding on the district court, and construing it

to be mandatory would be reversible error.” United States v. Johnson, 640 F.3d 195, 208 (6th

Cir. 2011) (citing United States v. Sparks, 19 F.3d 1099, 1101–02 (6th Cir.1994)).

       F.      Need to Avoid Unwarranted Sentence Disparities

       The case at bar does not present any issue of sentencing disparity.

       G.      Need to Provide Restitution to Any Victims of the Offense

       The case at bar does not present any issue of restitution.

                                         CONCLUSION

       For the reasons set forth above, the United States respectfully requests that the Court

impose a sentence within the guidelines of 30-37 months of custody.



                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney


                                               By:     /s/ Brad J. Beeson
                                                        AUSA Brad J. Beeson (IL: 6236690)
                                                        Assistant U.S. Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, Ohio 44113-1852
                                                        (216) 622-3850
                                                        (216) 522-2403 (facsimile)
                                                        brad.beeson@usdoj.gov




                                                 8
       Case: 1:19-cr-00037-DCN Doc #: 24 Filed: 08/14/19 9 of 9. PageID #: 96



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 14th day of August 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Brad J. Beeson
                                                       Brad J. Beeson
                                                       Assistant U.S. Attorney




                                                  9
